Supplement dated December 5, 2014 to Prospectus dated May 1, 2014 for Protective Premiere III Issued by Protective Life Insurance Company Protective Variable Life Separate Account This Supplement amends certain information contained in your Prospectus. Please read this Supplement carefully and keep it with your Prospectus for future reference. As of December 15, 2014, the Guaranteed Insurability Rider will no longer be available with the Protective Premiere III variable universal life product (“Premiere III”). Guaranteed Insurability Riders issued with Premiere III policies before December 15, 2014, will not be affected by this change.
